NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
STEPHEN STRAUSBAUGH,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2010-3104
Petition for review of the Merit Systems Protection
Board in case nos. AT315H090034-B-1 and
AT4324090264-I-2.
ON MOTION
ORDER
Upon consideration of the unopposed motion to reform
the ofHcia1 caption to designate the Merit Systems
Protection Board as respondent and for an extension of
time to file the respondent’s informal brief,
IT ls ORDERED THAT:

STRAUSBAUGH V. MSPB 2
(1) The motions are granted The revised official
caption is reflected ab0ve.
(2) The Board’s informal brief is due within 21 days of
the date of filing of this order.
FOR THE COURT
 1 6  fs/ Jan Horba1}§
Date J an Horbaly
C1erk
cc: Stephen Strausbaugh, Esq.
C0urtney S. McNamara, Esq. §§
Michael Carney, Esq. u  _EA mn
320 aaa rata
JUN 1 5 2019
.lAN HORBALY
CLEBK